[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           FEB 23, 2007
                            ___________________________
                                                         THOMAS K. KAHN
                                                             CLERK
                                    No. 05-16070
                            ___________________________

                           D.C. Docket No. 03-00232-CR-F-N


UNITED STATES OF AMERICA,

                                                                           Plaintiff-Appellee,

                                             versus

TIMOTHY JEVON SEWELL,

                                                                        Defendant-Appellant.

                           _____________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                         _____________________________

                                    (February 23, 2007)

Before CARNES, PRYOR and FARRIS*, Circuit Judges.

PER CURIAM:

       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
      Timothy Sewell appeals his conviction and sentence for conspiracy to

possess methamphetamine with intent to distribute, possession of

methamphetamine with intent to distribute, and possession of a firearm by a

convicted felon. We affirm.

      The record shows that Sewell engaged in coordinated conduct that went

beyond simple “buy-sell” transactions. He frequently traveled with John Tierce to

Atlanta to buy methamphetamine, sometimes pooling his and Tierce’s money to

make purchases. He also enlisted his girlfriend, Jamie Davis, to hold large

amounts of money and drugs for him. There is sufficient evidence, if believed, to

convict Sewell of conspiracy.

      The district court gave the standard Eleventh Circuit jury instruction on the

elements of conspiracy. This instruction sufficiently addressed the substance of

Sewell’s requested “buyer-seller” instruction. See United States v. Brazel, 102

F.3d 1120, 1140 (11th Cir. 1997); United States v. Lively, 803 F.2d 1124, 1128-29

(11th Cir. 1986).

      Evidence of witness intimidation is generally admissible to show a

defendant’s consciousness of guilt, see Brazel, 102 F.3d at 1154. There is no

showing that Sewell’s particular acts of intimidation were so unduly prejudicial

that they should have been excluded under Fed. R. Evid. 403.

                                         2
      This court’s precedent clearly establishes that escape is a crime of violence

for purpose of applying the Career Offender Guideline, U.S.S.G. § 4B1.1. See

United States v. Gay, 251 F.3d 950, 954 (11th Cir. 2001).

      Sewell’s alleged miscalculation arguments are all moot. The district court

subjected Sewell to the Career Offender Guideline, U.S.S.G. § 4B1.1. Under the

Career Offender Guideline, Sewell’s offense level was automatically set at 34 and

his criminal history was automatically set at VI, regardless of how his offense

level and criminal history would otherwise have been calculated. See U.S.S.G. §

4B1.1(b).

      Sewell provides absolutely no reasoning as to why his 250-month sentence

was unreasonable. The party challenging the sentence has the burden of showing

that it is unreasonable, United States v. Pope, 461 F.3d 1331, 1333 (11th Cir.

2006).

      Sewell argues that his assistance was substantial, and “[t]here is no way the

Government can claim that it was honestly dissatisfied with his performance.”

This bare allegation of substantial assistance is insufficient to compel the

Government to make a substantial-assistance motion. As the Supreme Court has

said, “[A] claim that a defendant merely provided substantial assistance will not

entitle a defendant to a remedy or even to discovery or an evidentiary hearing. . . .

                                          3
although a showing of assistance is a necessary condition for relief, it is not a

sufficient one.” Wade v. United States, 504 U.S. 181, 186-87, 112 S.Ct. 1840,

1844 (1992).

      AFFIRMED.




                                          4